Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-14 are subject to examination.  
Preliminary amendment to claims dated 5/19/20 is acknowledged.

Priority
Applicant’s claim for domestic priority (62/478,045 03/29/2017) as claimed in this application under 35 U.S.C. 119(e) is acknowledged. Applicant’s claim for PCT (PCT/KR2018/002785 03/08/2018) as claimed in this application under 35 U.S.C. 371, is acknowledged.  

Specification
Amendment to the specification dated 9/30/2019 is acknowledged.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. In response to this office action, applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. For example, status of co-pending applications should be made with --now copending-- and status of patent applications should be --now U.S. Patent number --. The specification should contain --(.com/.net)-- or --<.com>-- for hyperlinks. The specification should contain --.RTM.-- for trademarks.
The title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The present title is 
V2X COMMUNICATION DEVICE GENERATING CERTIFICATE REVOCATION LIST BASED ON MISBEHAVIOR DETECTION STATUS, please see claim 1 and refer to MPEP 606 for title contents.

Drawings
The figures submitted on the filing date of this application are acknowledged. 

Claim Objections
Claims 7-12 are objected to because claim 7 is objected to because it contains, “secured/unsecured”, which should be --secured-- or --unsecured--. Claims 8-12 are dependent claims of claim 7. Hence, claims 7-12 are subject to objections.


 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Park et al., 2016/0119151, Hyundai Motor Company.

Referring to claims 1, 7, Park-Hyundai clearly discloses a V2X communication device comprising: a secured/unsecured storage device storing data, a radio frequency (RF) unit transmitting and receiving a wireless signal; and a processor controlling the RF unit (para 3, 37), wherein the processor is configured to: a data communication method of a vehicle-to-everything (V2X) communication device (title), the data communication method comprising: obtaining 

    PNG
    media_image1.png
    445
    494
    media_image1.png
    Greyscale

[0038] In the v2x communication environment of the present disclosure, the vehicle communication module can transmit and receive required information by communicating with the RSU 10, para 40, the RSU 10 transmits the issue request of the anonymous certificate including the vehicle  identification information (VIN) and RSU identification information (RSU ID)[0041] The RSU information storage 150 stores log information which is previous behavior collecting information, such as the RSU information (an identifier such as ID, a position, and the like), whether the CSR certificate is issued for the vehicle identification information (VIN) of each vehicle or its certificate, the RSU position requesting the certificate issue, a time requesting the certificate issue, and the like.  Then, the misbehavior processor 130 extracts the previous behavior collecting information, i.e., search information such as the log information, etc. corresponding to the vehicle identification information (VIN) from the RSU information storage 150 and transmits it to the misbehavior detection engine 140 with the anonymous certificate issue request 
 
wherein the MBD status information represents whether a misbehavior of the external V2X communication device is detected,
[0055] analyzing whether the certificate issue request time in the RSU position for a certificate issue 
request is suitable in a system 100 for detecting misbehavior for a v2x communication
[0056] The misbehavior detection engine 140 may determine whether the certificate issue request time in the corresponding RSU position for the certificate issue request is suitable by referring to the log 

    PNG
    media_image2.png
    433
    315
    media_image2.png
    Greyscale

generating certificate revocation list (CRL) information based on the MBD status information (para 43)

    PNG
    media_image3.png
    504
    410
    media_image3.png
    Greyscale

wherein the V2X communication device has a preset security level required for the V2X communication device to be operated as a misbehavior broker (MBB) generating the CRL information (para 3, 39).


 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Park-Hyundai in view of Olsson et al., 2019/0104563.
Referring to claim 2, 8, Park-Hyundai discloses transmitting a MBD information request message for requesting the MBD status information ([0038] In the v2x communication environment of the present disclosure, the vehicle communication module can transmit and receive required information by communicating with the RSU 10 wherein the MBD information request message includes information used to notify that the V2X communication device corresponds to the MBB (para 55). Park-Hyundai does not specifically mention about, which is well-known in the art, which Olsson discloses, MBB announcement, para 360. 

    PNG
    media_image4.png
    507
    851
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Park-Hyundai to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known announcement feature with request/response messages. This announcement feature would enable exchanging information between the entities, para 359. 
 
Claim(s) 3, 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Park-Hyundai in view of Olsson and Abramson et al., 2016/0119438.
Referring to claim 3, 9, Park-Hyundai discloses wherein the MBD information (para 55). Park-Hyundai and Olsson do not specifically mention about, which is well-known in the art, which Abramson discloses, request message is periodically transmitted (para 35). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Park-Hyundai to implement these limitations and also one of ordinary .

Claim(s) 4-6, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park-Hyundai in view of Narayanan et al., 2018/0176209.
Referring to claims 4, 10, Park-Hyundai discloses forwarding the CRL information to a CRL distribution device when the V2X communication device operates in a first mode, wherein the CRL information is sent by the CRL distribution device (para 43). Park-Hyundai does not specifically mention about, which is well-known in the art, which Narayanan discloses, broadcast (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Park-Hyundai to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known broadcast feature with a message. This broadcast feature would enable transmitting information from one entity to another entitie(s), abstract. 

Referring to claims 5, 11, Narayanan discloses wherein in a step of forwarding the CRL information to the CRL distribution device, the CRL information is forwarded to the CRL distribution device through a V2X communication device of an infrastructure (V2I, para 14, abstract).

Referring to claims 6, 12, Narayanan discloses broadcasting the CRL information when the V2X communication device operates in a second mode (broadcasting mode, V2I, para 14, abstract).

Claim(s) 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park-Hyundai in view of “Misbehavior Detection and Attacker Identification in Vehicular Ad hoc Networks”, Waidner et al., 11/27/2014, pages i-xvi and 1-193.
Referring to claim 13, Park-Hyundai does not specifically mention about, which is well-known in the art, which Waidner discloses, wherein the preset security level (second paragraph, page 151) is determined based on an authorization ticket (AT) (column PC, page 174) and an enrollment certificate (EC) obtained by an authentication process (LTC column, page 173, 2.2.1, second paragraph, pare 17).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Park-Hyundai to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it would provide utilizing well-known authorization ticket and an enrollment certificate. Different types of certificates including enrollment certificate would be issued based on the length of expiry of the certificate. The authorization ticker would enable indicating whether the security is based on long term or short term approval of the authentication. After the expiry time, the certificate would be replaced/nenewed for further access as necessary (2.2.1, second paragraph, pare 17).

Referring to claim 14, Waidner discloses wherein the EC (LTC column, page 173, 2.2.1, second paragraph, pare 17) is obtained from an enrollment authority (EA) (5.4.1.1. first paragraph, page 130, ) which authenticates a V2X communication device (2.2.1, second paragraph, pare 17) and grants an access for V2X communication (2.2.1, second paragraph, pare 17), and wherein the AT is obtained from an authorization authority (AA) which issues and monitors use of the AT (paragraph labelled “(6)”, 5.4.1.1, page 132).



 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571)272-3973.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2493